Ladd, J.
There was no abuse of discretion in not allowing the answer to be filed after the trial had been called and the jury waived. The defensive matter averred was admissible under the general denial the law interposes to all claims filed against an estate. The fourth count was not a plea of payment, but an allegation that the transaction by which deceased received the money was a payment of rents and profits due, rather than a loan. It was provable under a general denial because in direct contradiction of the theory on which plaintiff based his right to recover. The ruling with respect to the two counts setting up a counterclaim did not deprive the executor of a hearing. It merely denied him the right to inject new causes of action into a ease after a trial had begun, and compelled him to resort to another suit if he deemed his claims meritorious. The executor was not al*514lowed to prove the value of the use of the land. As there was no evidence tending to show the money claimed was paid thereon, the ruling was right. The finding of the trial judge is as conclusive as the verdict of a jury. It is supported by the evidence, and the judgment must be affirmed. '